DISMISS; and Opinion Filed August 20, 2019.




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-19-00538-CR

                                  LYRON HAYES, Appellant
                                            V.
                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F16-70299-I

                               MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
       Lyron Hayes appeals his conviction for assault family violence, enhanced with two prior

convictions. Although appellant was initially placed on deferred adjudication, the State filed a

motion to proceed to adjudication. Appellant pleaded not true to the allegations in the motion, but

on December 17, 2018, the trial court found the allegations true, adjudicated guilt, and assessed

punishment at ten years in prison. In a letter dated January 20, 2019, appellant contacted the trial

court regarding a possible appeal. The trial court appointed counsel, and appellant’s notice of

appeal was filed April 23, 2019. After the clerk’s record in the appeal was filed, we notified

appellant and the State that we had concerns regarding our jurisdiction, specifically noting that

appellant’s notice of appeal was due January 16, 2019. Appellant did not respond; the State agreed

that we lack jurisdiction.
       A timely filed notice of appeal is required to invoke this Court’s jurisdiction. Castillo v.

State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a timely filed notice of

appeal, the Court has no option other than to dismiss the appeal. Id. A defendant perfects an appeal

by filing with the trial court clerk, within thirty days after the date sentence was imposed, or within

ninety days after sentencing if the defendant timely filed a motion for new trial, a written notice of

appeal showing his desire to appeal. See TEX. R. APP. P. 25.2(b), (c), 26.2(a).

       Appellant’s sentence was imposed on December 17, 2018, making his notice of appeal due

no later than January 16, 2019. See TEX. R. APP. P. 26.2(a)(1). His letter indicating his desire to

appeal was dated January 20, 2019 and postmarked January 22, 2019. Although the letter is

sufficient to be considered a notice of appeal, it was untimely, and no motion to extend time to file

the notice of appeal was filed in this Court. As a result, we lack jurisdiction over this appeal. See

Castillo, 369 S.W.3d at 198, 202.

       We dismiss this appeal.




                                                    /Bill Pedersen, III/
                                                    BILL PEDERSEN, III
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

190538F.U05




                                                 –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LYRON HAYES, Appellant                            On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
 No. 05-19-00538-CR        V.                      Trial Court Cause No. F16-70299-I.
                                                   Opinion delivered by Justice Pedersen, III.
 THE STATE OF TEXAS, Appellee                      Justices Whitehill and Partida-Kipness
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 20th day of August, 2019.




                                             –3–